Title: Conversation with Jean Baptiste de Ternant, [13–26 March 1792]
From: Ternant, Jean Baptiste de
To: 


[Philadelphia, March 13–26, 1792]
Mr. Hamilton, avec qui j’en ai causé ensuite, et qui est plus particulièrement ici l’homme essentiel en finances, m’a paru également bien disposé—“Nos ressources pécuniaires sont extrêmement bornées; mais nous pourrons cependant quelque chose si les circonstances l’exigent; et en cas de demande de votre part vous pouvez compter que je ferai tout, pour remplir les vues de votre Gouvernement,” ce sont là les propres paroles du Secrétaire de la Trésorerie.—Il a ajouté ensuite que ce qu’il reste à payer pour complêter les remboursemens de l’année courante, et dont le montant est d’environ deux cens mille piastres, pourroit être acquitté à Philadelphie, d’ici à un an, et que quant aux remboursemens subséquents, il prévoyoit encore la possibilité de les faire en Amérique, sinon en totalité, au moins en grande partie, et qu’enfin il se prêteroit sur cela à tous les arrangemens désirés par la Cour, en tant qu’ils pourroient se concilier avec les dispositions de la loi, dont j’ai eu l’honneur de vous parler dans ma dépêche No 26.
